Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 03/05/2021 has a total of 22 claims pending in the application; there are 4 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 9, 12, 23-24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-2, 5-6, 9, 12, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5, 9 recite the acronym “CSI-RS” without a corresponding meaning the characters. Examiner suggest amending the limitation to recite “Channel-State 
Information Reference Symbols (CSI-RS)”. Appropriate correction is required.
Claims 2, 6, 12, 19 recite the acronym “CSI-IM” without a corresponding meaning to the characters. Examiner suggest amending the limitation to recite “Channel-State 
Information Interference Management (CSI-IM)”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,945,272 B2 [application No.15/961,464], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:

Instant Application  
US. Patent No. 10,945,272 B2
Claim 1. A method performed by a User Equipment, UE, for determining 
     receiving a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE; determining CSI estimates to be used in the CSI report to the base station according to the received indication, wherein the CSI estimates are based on a CSI measurement at a single time instant on a CSI-RS resource configured for the UE; and transmitting the CSI report to the base station, the CSI report including the determined CSI estimates.
Claim 1. A method performed by a User Equipment, UE, for determining 
     receiving a message comprising an indication to use CSI estimates that are based on a CSI measurement at only a single time instant on a Channel State Information Reference Symbols, CSI-RS, resource configured for the UE, and that are further based on a CSI measurement on a Channel State Information Interference Measurement, CSI-IM, resource at only the single time instant; discarding existing CSI estimates when there is a change in at least one transmission condition for the UE; determining the CSI estimates to be used in the CSI report to the base station according to the received indication; and transmitting the CSI 
Claim 5. A User Equipment, UE, for determining Channel State Information, CSI, estimates to be transmitted in a CSI report to a base station in a radio communications network, the wireless device comprising one or more processors whereby the wireless device is configured to: 
    receive a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE; determine CSI estimates to be used in the CSI report to the base station according to the received indication, wherein the CSI estimates are based on a CSI measurement at a single time instant on a CSI-RS resource configured for the UE; and transmit the CSI report to the base station, the CSI 
Claim 3. A User Equipment, UE, for determining Channel State Information, CSI, estimates to be transmitted in a CSI report to a base station in a radio communications network, the UE comprising one or more processors whereby the UE is configured to: 

   receive a message comprising an indication to use CSI estimates that are based on a CSI measurement at only a single time instant on a Channel State Information Reference Symbols, CSI-RS, resource configured for the UE, and that are further based on a CSI measurement on a Channel State Information Interference Measurement, CSI-IM, resource at only the single time instant; discard existing CSI estimates when there is a change in at least one transmission condition for the UE; 
Claim 9. A method performed by a base station for controlling Channel State Information, CSI, estimates transmitted by a User Equipment, UE, in CSI reports to the base station in a radio communications network, the method comprising: 
    determining that the CSI estimates from the UE are no longer valid due to a change in at least one transmission condition; transmitting, to the UE, a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE; and receiving a CSI report from the UE, the CSI report 
Claim 5. A method performed by a base station for controlling Channel State Information, CSI, estimates transmitted by a User Equipment, UE, in CSI reports to the base station in a radio communications network, the method comprising: 
   determining that the CSI estimates from the UE are no longer valid due to a change in at least one transmission condition; transmitting, to the UE, a message comprising an indication to use CSI estimates that are based on a CSI measurement at only a single time instant on a Channel State Information Reference Symbols, CSI-RS, resource configured for the UE, and that are 
Claim 16. A base station for controlling Channel State Information, CSI, estimates transmitted by a User Equipment, UE, in a CSI report to the base station in a radio communications network, the base station comprising: 
     at least one processor; memory storing executable computer programs, whereby when executed by the at least 
Claim 9. A base station for controlling Channel State Information, CSI, estimates transmitted by a User Equipment, UE, in a CSI report to the base station in a radio communications network, the base station comprising: 
    at least one processor; memory storing executable computer programs, whereby when executed by the at least 


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed.  It would have been obvious to one of ordinary skilled in the art to .

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,986,573 B2 [application No.14/395,137], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:

Instant Application  
US. Patent No. 9,986,573 B2
Claim 1. A method performed by a User Equipment, UE, for determining Channel State Information, CSI, estimates to be transmitted in a CSI report to a base station in a radio communications network, the method comprising: 
    
     receiving a message comprising an indication to use CSI estimates that are based on CSI measurements performed 
     




     determining CSI estimates to be used in the CSI report to the base station according to the received indication, wherein the CSI estimates are based on a CSI measurement at a single time instant on a CSI-RS resource configured for the UE; and 
      transmitting the CSI report to the base station, the CSI report including the determined CSI estimates.
Claim 1. A method performed by a wireless device for determining Channel State Information, CSI, estimates to be transmitted in a CSI report for at least one CSI process configured for the wireless device to a network node in a radio communications network, the method comprising: 
    receiving a message comprising an indication to discard existing CSI estimates that are based on previous CSI measurements performed on 
   determining CSI estimates to be used in the CSI report to the network node according to the received indication; and 



    transmitting the CSI report to the network node, the CSI report including the determined CSI estimates; wherein determining further comprises, when the indication in the message indicates to use CSI estimates that are based on CSI measurements performed during a determined period of time, discarding existing CSI estimates that are based on 
Claim 5. A User Equipment, UE, for determining Channel State Information, CSI, estimates to be transmitted in a CSI report to a base station in a radio communications network, the wireless device comprising one or more processors whereby the wireless device is configured to: 
    

    receive a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE; determine CSI estimates to be used in the CSI report to the base station 
Claim 7. A wireless device for determining Channel State Information, CSI, estimates to be transmitted in a CSI report for at least one CSI process configured for the wireless device to a network node in a radio communications network, the wireless device comprising one or more processors whereby the wireless device is configured to: 
    receive a message comprising an indication to discard existing CSI estimates that are based on previous CSI measurements performed on resources configured for the at least one CSI process and/or an indication to use CSI estimates that are based on CSI 
Claim 9. A method performed by a base station for controlling Channel State 
    
       determining that the CSI estimates from the UE are no longer valid due to a change in at least one transmission condition; transmitting, to the UE, a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE; and receiving a CSI report from the UE, the CSI report including CSI estimates in accordance with the indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE, wherein the CSI estimates are based on a CSI measurement at a 
Claim 14. A method performed by a network node for controlling Channel 
     determining that the CSI estimates from the one or more wireless devices are no longer valid due to a change in at least one transmission condition; transmitting, to the one or more wireless devices, a message comprising an indication to discard existing CSI estimates that are based on previous CSI measurements performed on resources configured for the at least one CSI process and/or an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the at least one CSI process; and receiving one or more CSI 
Claim 16. A base station for controlling Channel State Information, CSI, estimates transmitted by a User Equipment, UE, in a CSI report to the base station in a radio communications network, the base station comprising: 
     



Claim 23. A network node for controlling Channel State Information, CSI, estimates transmitted by one or more wireless devices in CSI reports of at least one CSI process configured for the one or more wireless devices to the network node in a radio communications network, the network node comprising: 





Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed.  
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the at least one CSI process and by discarding existing CSI estimates when there is a change in at least one transmission condition for the UE.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. Pub. No. (US 2015/0333893 A1) in view of Jung et al. Pub. No. (US 2015/0208266 A1).

Regarding claim 1, LEE teaches a method performed by a User Equipment, UE, for determining Channel State Information, CSI, estimates to be transmitted in a CSI report to a base station in a radio communications network (UE performs independent channel state estimation ‘or interference estimation’ and report on respective radio resource sets with different interference characteristics based on "one channel state estimation process information item and two interference measurement resource information items associated with the corresponding channel state estimation process" and "one resource-specific CSI measurement related information" received from an eNB [0109-114] FIG.14), the method comprising: 
determining CSI estimates to be used in the CSI report to the base station according to the received indication (the UE may independently calculate channel state information (CSI e.g., CQI, PMI, and RI) of respective radio resource sets based on interference estimation values for separate radio resource sets and may transmit the channel state information to an eNB based on predefined channel state report related parameters [0114] [0134] FIG.14), wherein the CSI estimates are based on a CSI 10measurement at a single time instant on a CSI-RS resource configured for the UE (the UE performs CSI based on interference measurement resource information items associated with the corresponding channel state estimation process" and "one resource-specific CSI measurement related information" received from an eNB [0109-114] FIG.14),; and 
transmitting the CSI report to the base station, the CSI report including the determined CSI estimates (the UE reports channel state estimation information (e.g., CQI, PMI, and RI) calculated to the eNB [00134]).  
LEE does not explicitly teach 5receiving a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE
Jung teaches receiving a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE (Jung: a method for measuring and reporting a channel state information-reference signal (CSI-RS) in a wireless communication system by receiving a measurement setting message including setting information [indication] to use first CSI or create a second CSI [new CSI] [0017] the UE determines the received CSI report and updates the existing CSI to generate a new CSI in order to maintain the quality of the radio link with the serving cell receiving the service [0122-124] The reporting is obtained based on an event or a period, the CSI-RS measurement result is obtained based on a corresponding time point that satisfies the reporting condition [0213-214] also see, the CSI-RS trigger list associated with the CSI-RS measurement result satisfying the reporting condition at a time period [0252-255] FIG.17).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified LEE by the teaching of Jung to indicate in a message to use CSI estimates that are based on a CSI measurements at only a single time instant [trigger time or event] on a CSI-RS in order to configure resources for the UE and maintain a quality of a radio link with the serving cell receiving the service (Jung: [0122-124]).

Regarding claim 2, LEE teaches the method according to claim 1, wherein the CSI estimates are further based on 15a CSI measurement on a CSI-IM resource at a single time instant (reconfigure a specific channel state process ‘and/or restricted CSI measurement’ and an MAC signal ‘or a physical channel (PHY) signal) is used to dynamically (re)change use of a radio resource [0159] dynamic change of use of a radio resource may be based on a predefined MAC signal or a physical channel signal (e.g., DCI transmitted on a PDCCH or an EPDCCH) [0211]).    

Regarding claim 3, LEE teaches the method according to claim 1, wherein the message is a Radio Resource Control, RRC, configuration message (an RRC signal is used to (re)configure a specific channel state process [0211]).    

claim 4, LEE teaches the method according to claim 1, further comprising transmitting a confirmation of the determined period of time to the base station (Dynamic cell selection is a technique of transmitting a PDSCH from one point (of a CoMP cooperation unit) at one time period [0084] [0145]).  

Regarding claims 5-8, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-4, where the difference used is the limitations were presented from the “User Equipment” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 9 and 13-15, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-4, where the difference used is the limitations were presented from a “method in the base station” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claim 10, LEE teaches the method according to claim 9, wherein the base station is configured for 25beamforming transmissions to the UE in the radio communications network, and wherein the change in the at least one transmission condition is a change in a transmitting beam used in beamforming transmissions to the UE (CoMP cooperation units may perform cooperative beamforming for data transmission to a single UE. Here, while only a serving cell transmits data to the UE, user scheduling/beamforming may be determined through coordination among cells of the corresponding CoMP cooperation unit [0085] [0145]).    

Regarding claim 11, LEE teaches the method according to claim 9, wherein the change in the at least one 30transmission condition is a change in a traffic situation in a cell in which the UE is located, or a change in the determined period of time (Dynamic cell selection is a technique of transmitting a PDSCH from one point (of a CoMP cooperation unit) at one time [0084] [0145]).    

Regarding claim 12, LEE teaches the method according to claim 9, wherein the CSI estimates are further based on a CSI measurement on a CSI-IM resource at a single time instant (reconfigure a specific channel state process ‘and/or restricted CSI measurement’ and an MAC signal ‘or a physical channel (PHY) signal) is used to dynamically (re)change use of a radio resource [0159] dynamic change of use of a radio resource may be based on a predefined MAC signal or a physical channel signal (e.g., DCI transmitted on a PDCCH or an EPDCCH) [0211]).    

Regarding claims 16-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 9-15, where the difference used is “a base station” with a memory and processor (LEE: FIG.20) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472